COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE OF ORDER ON MOTION

Cause number:               01-14-00515-CV
Style:                      Kosoco, Inc.
                            v Metropolitan Transit Authority of Harris County
                  *
Date motion filed :         March 2, 2015
Type of motion:             Amended Motion for Leave to File Supplemental Clerk’s Record
Party filing motion:        Appellee, Metropolitan Transit Authority of Harris County
Document to be filed:       Supplemental Clerk’s Record

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                  Granted
                  If document is to be filed, document due:

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)


          On February 17, 2015, the county clerk hand-filed a supplemental clerk’s record containing
          decipherable photographs, which, the county clerk has informed this Court, are in the condition in
          which the trial court viewed them. See Roventini v. Ocular Sciences, Inc., 111 S.W.3d 719, 726 (Tex.
          App.—Houston [1st Dist.] 2003, no pet.) (reviewing trial court’s ruling based upon materials before
          trial court at time of ruling).




Judge's signature: /s/ Terry Jennings
                      Acting individually          Acting for the Court

Panel consists of ______________________________

Date: March 17, 2015
November 7, 2008 Revision